Title: To George Washington from Robert Dick, 28 March 1789
From: Dick, Robert
To: Washington, George



Sir
Bladensburgh [Md.] 28th March 1789

Your favour of 21st instant came to my hands Yesterday: and I now comply with your request as far as in my power.
 The report of the Committee of Council at Quebec to Lord Dorchester was sent early in the last Spring by a Gentleman of Glasgow to a friend of mine, as an authentick paper transmitted to the British Ministry. It seems Canada is now divided into two Provences, and the part of it from Lake Ontario inclusive upwards, is denominated the New Provence. The person who sent the report is, with others, concerned in the fur trade from that upper-Country; and they wished to know how far it might be practicable to communicate with that country through Potowmack or Susquehannah rivers, by transporting West India goods by one or other of those rivers.
In order to lay before your Excellency some of the ideas entertained by the commercial people of Britain on the subject, I here transcribe a part of the letter which accompanied the report. Although it was not communicated to me as any secret, farther than schemes or plans of trade, in their first formation, and desired to be concealed, yet I would wish it understood to be in confidence. I communicated to my friend in writing, my

opinion of the impracticability of the plan, on account of the duties that I thought would probably be laid on the importation of W. India goods into the United States; which I conceived would be much greater than any laid by the British Government in Canada; and I believe the matter is droped.
“As to the track through Susquehannah there would appear some favourable circumstances, particularly the Seat of Government for Pennsylvania being now removed to Harrisburg on this river, the navigation of which though naturally not good is however improved, and its upper branches open a convenient and direct passage towards Oswego through a country that seems to be all the way peopled and cultivated. Possibly a first trade might be made most easily here, though in time the best course will probably be from Fort Cumberland on Potowmack, towards Lake Erie, the waters of which embrace nearly the whole of upper Canada, now denominated the New Provence. It is to be observed that the general design proposed is like to be favoured equally by the inhabitants of the New Provence and those of the American States. The latter would become the general carriers for the whole Consumpt. of Canada; the former besides a conveniency in receiving their own supplies, might also profit by furnishing those of lower Canada. The lower Canadians would no doubt wish to continue as formerly, to carry all supplies to the upper country; but liberal principles in commerce are in vogue, and Government must be sensible that they can never expect to hold the New Provence unless the people are contented with their condition, which they can never be if not left free to provide for themselves on the best terms. It is imagined much of the reasoning in the inclosed report may be used with adventage in behalf of the New Provence; as for instance, if the restrictions on W. India produce be hardship on lower Canada, they must be allowed much more so on the New provence, and especially if it be true, as it seems to be, that such produce can not come through St Lawrence to them, but much to their prejudice—and farther if a free intercourse towards Vermont be of importance by conciliating good will in that quarter, may it not be of still greater higher consequence to encourage a free intercourse with the people behind Alleganey, who are much more numerous, and appear no less disposed than the Vermontese to act for themselves independent of Congress?

Kentucky and other States inland have given proofs of this in their infancy, and as they advance in growth more may well be expected. Kentucky and the greater part of the lands on the Ohio produce Tobacco better than Wheat: What is to hinder a commercial treaty between people there and in the new provence, founded on an exchange of Tobacco for Wheat? Supposing the Tobacco conveyed through the Lakes and St Lawrance (a conveyance surely not impracticable) how flattering and profitable for us to have the carrying trade of all the inland growth, while by a friendly Union with those inland parts we might have a market for the produce of the New Provence; not only with them, but with the Spanish Settlements. You will observe we have by treaty a right to the Navigation of the Mississippi, and though the Spainards may be too many for the inland States alone, yet if once protected by us, the Spainards must find themselves obliged to respect and give them fair terms; and farther the weight of the Union being sufficient to bear down all unnatural & invidious restrictions, the consequence must be that the Spainards must be contented to give out their Dollars and see them circulate for the cultivation of interior America, however unpleasing and unpropitious the prospect may be to them. Thus there would seem in this quarter, the most substantial foundation for a communication of interest and good will.
Things however may not yet be ripe enough for making such considerations enter immediatly into any scheme of business; and all I want is for you to consider and advise as you can, what may appear practicable as to pushing a traffick in W. India produce, through Susquehannah and Potowmack towards the Lakes.”
From this extract, together with the internal evidence of the report itself, I am led to believe it to be authentick; but I have no other evidence of its being so.
The report and the above letter, taken together, may give rise to many serious reflections in the mind of an American, anxious for the welfare of his Country; but to you, Sir, it would be impertinent in me to take up your time in pointing them out. I cannot help however just observing, that the Kentucky settlers would appear not to be the only people, who have an eye to an intercourse with the Spainish settlements, and that intercourse too, to be carried on with a strong arm; and, that our having so

early established a regular Government on the Mushingum, may prove very fortunate, more especially if the coercive powers of Congress, and of that Government are fully established in proper time.
A commercial intercourse between the Eastern States and Nova Scotia and lower Canada, and also between the new western States and upper Canada, might no doubt, be advantagious to all; but it must be by particular stipulations between the two general Governments, and those stipulations strictly adhered to, as far as circumstances can admit. Such an intercourse as is suggested in the above letter, and hinted at in the report, if submitted to, would soon, in my humble opinion, prove greatly injurious to America, or at least might embroil again the two Nations. This consideration, would appear, from many circumstances, to require the utmost attention of Congress to the Western Country; and their embracing every prudent measure for conciliating the affections and attachment of its settlers to the general Union. In this view, it certainly would be for the general good, if the State of Virginia will consent to let Kentucky come into the Union as a seperate State, on liberal, and even on generous terms; and the same observation may apply to the States immediatly connected with Vermont.
I beg you will have the goodness to forgive my presumption in mentioning these things to you, whose judgment on the subject is so far superior; and that you, will believe me to be, with great respect, Sir Your Most Obedt & hum. Servant

Robt Dick

